Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00587-CV

                                ESSEX INSURANCE COMPANY,
                                          Appellant

                                                 v.
                                               Rafael
                                          Rafael ZUNIGA,
                                              Appellee

                     From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-13-112-A
                            Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 7, 2015

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against the parties who have

incurred them.

                                                  PER CURIAM